El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En este caso, la Corte de Distrito de San Juan dictó sentencia en 1 de diciembre de 1928; la parte demandada *386apeló en 13 del mismo mes; y la transcripción de la evidencia fné aprobada el 29 de enero de 1929. En 5 de marzo de 1929, la apelada presentó moción para qne desestimemos la apela-ción, fundándose en qne desde 29 de enero de 1929 basta la fecha de la moción, nada ha hecho el apelante para presentar la transcripción de la evidencia, ni la del récord ante este tribunal.
En 18 de marzo, 1929, se ha presentado por el apelante el legajo de sentencia y la transcripción de evidencia en este caso; y al mismo tiempo una moción de oposición a la que formuló la apelada, invocando la circunstancia de que el cambio de administración del municipio de San Juan trajo el cambio de abogado que representa al municipio, y el nombra-miento se retrasó por unos días; y haciendo mérito de que la apelación se ha proseguido diligentemente en su principio,, y sólo los trastornos propios de ese cambio han podido originar un pequeño retraso. Presenta un affidavit de mé-ritos en que se hace constar que desde 14 de enero a 1 de marzo de 1929, el municipio de San Juan ha estado- práctica-mente sin defensa en este caso, por haber cesado el Sr. Bossy en 14 de enero; que el abogado que declara ha estado exami-nando los asuntos del municipio y resolviendo consultas, e imposibilitado de atender a este caso hasta que se le notificó la moción para desestimar; que no han transcurrido noventa días desde que se interpuso la. apelación y sólo treinta y cuatro días desde que fué aprobada la transcripción de evidencia . T que se trata de un caso en que, de prevalecer la sentencia el municipio tendría que hacer demoler una alcantarilla; y que el deponente cree que el municipio tiene una buena y meritoria defensa. Y solicita que se declare sin lugar la moción de desestimación.
De los antecedentes que se unen a la moción de la apelada, aparece que el término para la presentación de la transcrip-ción de autos había transcurrido, con un exceso de cuatro o cinco días cuando la moción se presentó. Pero de las alega-*387eiones presentadas por el apelante, y ele sn declaración jurada, resultan méritos bastantes para excusar el retraso; y, por otra parte, se ban presentado las transcripciones, y se de-muestra con ello que no ba habido en el caso negligencia.
Por las razones apuntadas, se declara sin lugar la moción de desés'timación quedando admitidas las transcripciones y dándose a la apelante el término de veinte días para alegato, a contar desde la presentación d'e dicha transcripción.